People v Hicks (2018 NY Slip Op 04788)





People v Hicks


2018 NY Slip Op 04788


Decided on June 28, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 28, 2018

[*1]THE PEOPLE OF THE STATE OF NEW YORK, 
vHENRY HICKS, Appellant.

Calendar Date: May 8, 2018

Before: McCarthy, J.P., Devine, Clark, Mulvey and Pritzker, JJ.


Catherine A. Barber, Guilderland, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (McDonough, J.), rendered March 18, 2016 in Albany County, convicting defendant upon his plea of guilty of the crimes of grand larceny in the third degree as a hate crime and grand larceny in the fourth degree as a hate crime.
Judgment affirmed. No opinion.
McCarthy, J.P., Devine, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.